Pee CukiaM.
In Wilson v. Charlotte, 206 N. C., 856, it was said: “Tbe only assignment of error in tbe case at bar is tbe ‘signing of tbe judgment, . . . having duly excepted to tbe signing of said judgment.’ If said assignment merely refers to tbe act of signing tbe judgment, it presents no question of law for review. But, upon tbe other band, if it be treated cas an exception to tbe judgment, it presents tbe single question whether tbe facts found or admitted are sufficient to support tbe judgment.’ ”
So, in tbe present case there is no exception to tbe finding of fact that tbe claim was not usurious, and consequently tbe judgment must be affirmed.
Affirmed.